451 F.2d 1389
UNITED STATES of America, Plaintiff-Appellee,v.Robert GRAFF, Defendant-Appellant.
No. 71-2346.
United States Court of Appeals,Ninth Circuit.
Jan. 7, 1972.

Robert H. Stevenson (argued), Seattle, Wash., for defendant-appellant.
Thomas B. Russell, Asst. U. S. Atty.  (argued), Ernest Scott, Jr., Asst. U. S. Atty., Stan Pitkin, U. S. Atty., Seattle, Wash., for plaintiff-appellee.
Before CHAMBERS, HAMLEY and GOODWIN, Circuit Judges.
PER CURIAM:


1
The judgment of conviction for possession of and for transferring an automatic rifle is affirmed.


2
In our view, the implications of United States v. Freed, 401 U.S. 601, 91 S. Ct. 1112, 28 L. Ed. 2d 356 (1971) require affirmance.


3
While the record would seem to indicate that Graff is not vicious but a bumbler, our view is that the jury's verdict was permissible.


4
True, it is a felony conviction, but it is apparent that if defendant is a good probationer, because of his youth, his conviction will disappear from the record under applicable law.